 GREENFIELD COMPONENTS CORPORATION479Greenfield Components CorporationandUnited Electrical, Radioand Machine Workers of America.Case No. 1-CA-3418. Janu-ary 24, 1963DECISION AND ORDEROn September 19, 1961, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown] .The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following additions.We agree with the Trial Examiner's findings that the Respondentcommitted independent violations of Section 8(a) (1), and violatedSection 8(a) (3) and (5) of the Act. In adopting the finding thatRespondent violated Section 8 (a) (5) by refusing to recognize andbargain with the Union, we specifically find that Respondent's refusalto recognize the Union was motivated by bad faith, as evidenced byits violations of Section 8 (a) (1) and the discharge of two union ad-herents in violation of Section 8(a) (3), immediately prior to itsrefusal to bargain.Although in the section of the Intermediat, Report entitled "TheRemedy," the Trial Examiner recommended reinstatement of NormaDeRosia and Barbara Hall, the recommended order does not containa provision for their reinstatement.We shall include the usual pro-vision requiring reinstatement of DeRosia and Hall in the Order.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelationsBoard herebyorders that the Respondent,Greenfield Com-135 NLRB No. 47. 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDponentsCorporation, Greenfield,Massachusetts,its officers,agents,successors,and assigns, shall:1.Cease and desist from :(a)Discouragingmembership or activities in United Electrical,Radio and Machine Workers of America,or inany other labororganization, by discriminatorily discharging or discriminating in anyother manner in regard to the hire and tenure of employment or anyterm or condition of employment of its employees.(b)Refusing to recognize and bargain collectively with respect torates of pay, wages, hours of employment, or other terms and condi-tions of employment with the above-named Union, as the exclusiverepresentative of all Respondent's employees in the following appro-priate unit: All production and maintenance employees of Respondentemployed at its Greenfield plant, exclusive of office clerical employees,guards, professional employees, and all supervisors as defined in theAct.(c) In any other manner interfering with, restraining,or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Electrical, Radio andMachine Workers of America, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganizationas a condition of employment, as authorized by Section8(a) (3) ofthe Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Norma DeRosia and Barbara Hall immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss of earn-ings each of them may have suffered as a result of the discriminationagainst her of February 16, 1961, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy."(b)Upon request, bargain collectively with United Electrical,Radio and Machine Workers of America as the exclusive representa-tive of the employees in the above-described appropriate unit withrespect to rates of pay, wages, hours of work, and other terms andconditions of employment and embody in a signed agreement anyunderstanding reached.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secur-ity payment, records, timecards, personnel records and reports, and GREENFIELD COMPONENTS CORPORATION481all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post at its plant in Greenfield, Massachusetts, copies of thenotice attached hereto marked "Appendix."Copies of said notice,to be furnished by the Regional Director for the First Region, shall,upon being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other, material.(e)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.1In the event that this Orderis enforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership or activities in UnitedElectrical, Radio and Machine Workers of America, or in anyother labor organization, by discriminatorily discharging or re-fusing to reinstate any of our employees or by discriminating inany other manner in regard to their hire and tenure of employ-ment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as amended.WE WILL offer to Norma DeRosia and Barbara Hall immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole for any loss634449-62-vol. 13532 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay each of them may have suffered by reason of the discrimi-nation practiced against her.WE WILL, upon request, bargain collectively with United Elec-trical,Radio and Machine Workers of America, as the exclusiverepresentative of all employees in the appropriate bargainingunit described below with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, andembody in a signed agreement any understanding reached. Theappropriate bargaining unit is : All production and maintenanceemployees of Respondent at its Greenfield plant, excluding officeclerical employees, professional employees, guards, and super-visors as defined in the Act.All our employees are free to become, remain, or to refrain from be-coining or remaining members in the above-named Union, or in anyother labor organization.GREENFIELD COMPONENTS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (24 School Street, Boston S, Massachusetts; Telephone Number,Lafayette 3-8100) if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges duly filed on February 24 and March 24,1961, by United Electrical, Radio and Machine `Workers of America, hereinaftercalled the Union, the General Counsel of the National Labor Relations Board,hereinafter called the General Counsel 1 and the Board, respectively, by the RegionalDirector for the First Region (Boston, Massachusetts), issued its complaint datedApril 10, 1961, and amended complaint dated May 9, 1961, against Greenfield Com-ponents Corporation, herein called the Respondent.The amended complaint allegedthat Respondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), (3), and (5) and Section 2(6)and (7) of the Labor Management Relations Act, of 1947, as amended, hereincalled the Act.Copies of the charges, amended charges, complaint, amended com-plaint,and notice of hearing thereon were duly served upon the Union andRespondent.Respondent duly filed its answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing thereon was held at Greenfield, Massachusetts, fromMay 23 through 25, 1961, before the duly designated Trial Examiner.GeneralCounsel and Respondent appeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce, examine, and cross-examinewitnesses, to introduce evidence material and pertinent to the issues, and were ad-iThis term specificallyincludesthe attorneys appearing for the General Counsel atthe hearing. GREENFIELD COMPONENTS CORPORATION483vised of their right to argue orally upon the record and to file briefs and proposedfindings and conclusions or both.Oral argument was waived. Briefs were receivedfrom Respondent and General Counsel on July 17, 1961.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTGreenfield Components Corporation is and has been at all times material hereina corporation duly organized under and existing by virtue of the laws of the StateofMassachusetts.At all times herein mentioned, Respondent has maintained itsprincipal office and place of business at 184 Shelburne Street in the city of Greenfield,county of Franklin, and State of Massachusetts, hereinafter called the Greenfieldplant, and is now and continuously has been engaged at said plant in the manufac-ture, sale, and distribution of electronic components and related products.Respond-ent in the course and conduct of its business causes, and continuously has causedat all times herein mentioned, large quantities of materials used' by it in the manu-facture of electronic components to be purchased and transported in interstate com-merce from and through various States of the United States other than the Stateof Massachusetts, and causes, and continuously has caused at all times herein men-tioned, substantial quantities of electronic components to be sold and transportedfrom said plant in interstate commerce to States of the United States other than theState of Massachusetts.Respondent receives in its Greenfield plant from pointsoutsideMassachusetts materials having an annual value exceeding$50,000.Re-spondent ships from its Greenfield plant directly to points outside Massachusettsproducts having an annual value exceeding $50,000.The complaint alleges, the answer admits, and the Trial Examiner finds that Re-spondent is engaged in commerce within the meaning of the Act.II.THE UNION INVOLVEDUnited Electrical, Radio and Machine Workers of America is a labor organiza-tion admitting to membership employees of the Respondent.HI. THE UNFAIRLABOR PRACTICESA. The facts1. Interference, restraint, and coercionRespondent began operations in Greenfield, Massachusetts, in February 1959.One of the first girls hired was Norma DeRosia who was employed by Respondenton July 22, 1959, worked continuously thereafter, and at the time of her dischargeon February 16, 1961, was No. 1 on Respondent's seniority list.Barbara Hall,the' other employee whose discharge is involved here, was hired by Respondent onFebruary 29, 1960.Respondent's vice president, Richard Sauter, hired Norma DeRosia.During theprehire interview DeRosia inquired whether Respondent was "a piece shop or aunionshop."Sauter answered that before he would let the Union in the shop, hewould close Respondent's doors. 2Sometime in the year 1960, estimated by Respondent's president, Francis J.Sweeney, as being in March or "sometime in there," Sweeney was told by some un-named businessman in Greenfield that Union Field Organizer Hugh Harley, Jr.,2In his testimony Sauter recalled that during this interview DeRosia had stated thatshe was "very glad to hear that there was no union as she wanted no union" affiliation"but denied having made any remark about closing the doors. It is obvious from Sauter'sown quotation of DeRosia's remark that Sauter had previously remarked that Respondenthad no union in the plant.However, Sauter also maintained in his testimony that despite the admitted knowledgeof various supervisors and the 1960 conversation even President Sweeney recalled withthe Greenfield businessman about the questions Organizer Harley was asking, he had noknowledge of any union activities in the plant until Sweeney told him on February 17,1961, of Harley's telephone call about the discharges of DeRosia and Hall. Sauter wasnot a convincing witness either in his demeanor on the witness stand or in the substanceof his testimony. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD"was asking quite a few questions about"Respondent which gave Sweeney the ideathat an attempt might be made to organize Respondent's employees .3Actually Harley began a campaign to organize Respondent's employees approxi-mately in May 1960, which continued into July when it slowed down and was virtual-ly abandoned following the granting of a 10-cent general wage increase to all itsemployees by Respondent on July 1.The campaign to organize Respondent's employees was reactivated in October,andNovember 1960, and continued thereafter until the date of the hearing herein.By February 20, 1961, the critical date herein, 42 of the approximately 80 employeesthen working for Respondent had executed cards authorizing the Union to representthem in collective bargaining.4Throughout this whole period, Norma DeRosia, Barbara Hall, and Luvycie Weldwere the most active employees in soliciting their fellow employees to sign suchauthorization cards and to attend the four or five union meetings held for Respon-dent's employees during the period at the union hall in Greenfield.-Throughout its history Respondent had on occasion granted a few 5- or 10-centmerit wage increases to individual employees.On July 1, 1960, Respondent grantedits employees a 10-cent-per-hour wage increase across the board.Following the July1, 1960, 10-,cent general wage increase, individual merit increases ceased until October1960,when one merit increase was granted.Thereafter individualmerit wageincreases were granted by Respondent as follows: 1 in November and 6 in Decem-ber 1960, 3 in January, 22 such merit increases in February, plus 3 automatic 30-day wage increases, and 6 to March 5, 1961. By May 1961, some 59 such meritincreases had been granted by Respondent.As of February 1961, Respondent hadapproximately 80 production and maintenance employees. So that by May 1961,Respondent had to all intents and purposes granted a second general wage increase.Sometime in the latter part of January 1961, Foreman John B. Lahey, admittedlya supervisor, had a conversation about the Union with employee Marcia Allen ather workplace in which Lahey admitted, as a witness, that he told Allen that he,Lahey, had heard that Allen and employee Katherine Carey were "carrying on" fortheUnion and that he knew that Allen had signed an authorization card for theUnion.Allen testified in addition thatin this sameconversation Lahey had alsostated that he, Lahey, knew which girls on his floor were for and against the Union,that "if it became known to the Company that [Allen] was for the Union, it wouldmake [Allen's] job harder" and further quoted Vice President Sauter as having saidthat if the Union got in he would move the plant.5A day or so later Lahey returned to Allen's workplace and told her that he hopedshe was not for the Union because he had done so much for her, specifically men-tioning the 5-cent merit increase which she was to receive the following week andfor which she had been asking for some time.Allen received this merit increase thefollowing week while Katherine Carey received a similar merit increase the weekafter that.As a witness Lahey volunteered the information that a week or so later he had hadanother conversation about the Union with a group of employees of whom Allenwas one in which he told the group that he, Lahey, "was against the Union because[he] didn't think it was good for the shop at that time and because the shop wasonly a young organization and that perhaps in future years it would be a good thing."When someone in the group asked Lahey about the shop closing, Lahey testifiedthat he told them "that they would not close, as far as I knew, unless it was eco-nomically impossible to continue."The testimony of Lahey makes it clear that he, as a supervisor, knew of the unionorganizational campaign.'Just prior to this answer Sweeney had testified that he first discovered any unionactivity in Respondent's plant when this same Harley had telephoned him on February 17,1961,regarding the discharges of DeRosia and Hall on the preceding day.4The parties are in disagreement(1) as to whether three individuals, Steiner, Jones,and Bostley,should be included in the appropriate unit, and (2)whether certain of theseexecuted authorization cards can properly be counted in the determination of majorityThese questions will be resolved hereinafter.5 In his testimony Lahey denied having made these last statements or hai lug made re-ports of these matters to his superiors but his denials were not convincing in the face ofthe statements he admitted having made to AllenHence the Trial Examiner has creditedthe testimony of Allen. GREENFIELDCOMPONENTS CORPORATION485At some indefinite time about the first of the year 1961,6 Foreman David Larsentold employees Newman and Mankowsky that the Union would never get inside theplant for Respondent would close its doors first and that Respondent knew every-thing that was going on so far as the Union was concerned because some unnamedemployee who had been approached to join the Union was telling them all that wasgoing on.72.Norma DeRosiaOn or about February 7, 1961, DeRosia requested Charlie Jones, who was incharge of the sealing department on the evening shift in the absence of Sealing De-partment Foreman Allen Host who left the plant at 5 p.m., that he permit her totransfer from her job of unloading the trays from the furnace because she contendedthe lifting involved therein was hurting her previously injured arm and causing itto swell.With Host's permission Jones transferred her from the furnace job to -aregular assembly job which she had previously performed and informed her for Hostthat, as she had a 5-cent merit increase coming to her, her pay would not be reduced5 cents because of this transfer. Jones then transferred Ann Budrewicz from herjob as assembly employee to the furnace job. Budrewicz lasted on the furnace jobfrom February 8 until 10 when she requested and was permitted by Jones to transferback to her former assembly position.On that same day Jones placed employeeCecile Brunelle on the furnace job where she remained until May 17 when she re-quested and also received a transfer back to her former position.The evidence presented by Respondent showed the following:(1)At or before the foremen's meeting on February 14, Host happened tomention the DeRosia transfer of February 7 to President Sweeney who knew nothingof the transfer until that time and who made no comment about the matter at thetime.(2)On the following day, February 15, Sweeney referred to the DeRosia transferin conversation with Host who explained that on or about February 7 DeRosia hadrequested the transfer from the furnace job because the lifting entailed in thatjob was causing her previously injured arm to swell and further that about a weekprior to that request DeRosia had inquired as 'to what the title or her job as thefurnace was.(3)On February_ 16, the next day, Sweeney ordered Host to discharge DeRosiabecause, as Sweeney testified at the hearing,'Itold him that she was to be let go because I was dissatisfied with the idea ofreassigning her.That we had spent considerable time on this inspection process,we had done all we could to encourage her on the job over the period. Icouldn't accept as a legitimate excuse the question of a physical problem after8 or 9 months on the job. And thirdly, if we were to take a girl and giveher a position in which we looked at as being a step towards promotion, a posi-tion in which we wanted others to think of as advantageous and desirable so wecould find more girls among our shift and promote and use as the basis ofgrowth, that it was serving the Company ill to allow anyone to take a demotion.No, but he [Host] had a problem to face the instant she [DeRosia] asked to betaken off [the furnace].*******Iknew he [Host] had a problem whether he [Host] knew he had a problemor not.Prior to the beginning of the shift at 3 p.m. that same day Host told DeRosia thathe was "afraid that we have to let you go" because she had given up her job on thefurnace.He then handed DeRosia two checks for services rendered to and includingthe whole of February 16 and told her that she need not work out the day. DeRosiaasked for and received permission to see Sweeney.9 Originally General Counsel's witness, employee Mary Newman, testified that theseconversations occurred about November 1960 but, after having her memory refreshed,thought the date might have been in January 1961.7 Larsen denied having had any conversationabout the Union with Newman andMankowskybut his reliability as a witnesswas badlyshakenwhen he wenthis superiorsone better by claiming to have known nothing about the Unionuntil"a couple of weeksafter the discharges."The Trial Examiner must accept the testimony of Newman. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeRosia went immediately to Sweeney's office where she appearedin tears.Sweeney repeated to DeRosia that she had been discharged because she had trans-ferred from the furnace job and that from the Company's standpoint she could notbe permitted to accept a "demotion." 8 DeRosia explained that the yanking of theparts out of the jig as it came from the furnace was irritating her old arm injury andcausing her arm to swell. Sweeney said he could not see that this was an excuse inview of the 8 or 9 months she had spent on the job and stated that Respondent hadspent a lot of time and money in teaching her the furnace job 9 and, therefore, theycould not permit her to transfer back to assembly work.DeRosia then offered to goback to the furnace job "if it meant my job." Sweeney refused the offer without anyinvestigation of the alleged arm injury after admitting that DeRosia was the oldestgirl onthe clock, her work had been excellent, and that she had never caused anytrouble in the plant.Thus was the DeRosia discharge accomplished.Respondent has never since offered reinstatement to DeRosia.3.Barbara HallBarbara Hall was first employed by Respondent on February 29, 1960, and workedsteadily for Respondent thereafter until her discharge on February 16, 1961.She became interested in the Union through her good friend and fellow employee,Norma DeRosia, whom Hall thereafter assisted in soliciting other fellow employeesto join the Union, to attend union meetings, and matters of that sort.As foundheretofore, DeRosia, Hall, and Weld were the three most active employees on behalfof the Union throughout this whole period.In the summer of 1960 due to slack business Respondent laid off all of the employ-ees in the assembly department except Hall and DeRosia.In the latter part of January 1961, Hall asked Charlie Jones for a raise.Duringthe conversation about this request Jones told Hall that, if the Union ever got intothe plant, the plant would collapse because it was even then hanging by a thread.loOn February 14, Hall asked Charlie Jones for permission to report late for workthe following day on the ground that her husband was reporting to a new job inNew Hampshire that day and consequently it was not known when he would beable to get the family automobile back home so that Hall could drive herself towork. Jones granted her such permission.However, on February 15, Hall's husband had not returned from his New Hamp-shire job at 7:30 p.m., so that Hall telephoned the plant, told Steiner that she couldnot get into work that night, and requested that he so inform Jones which Steinerpromised to do.llAfter Hall had reported on the following day, February 16, andhad worked for about one-half hour, Foreman Allen Host called her to the backof the room and told Hall that be was going to have to let her go because she hadlost too much time since the first of the year.12At this same time Host handed Hall9 Apparently at the time DeRosla was receiving 5 cents more per hour than the otheremployees in the department.Whether this extra 5 cents was due to the furnace positionor to past merit increases remained speculative on this recordThere is no showing thateither of DeRosia's successors on the furnace job was granted a 5-cent increase upon hertransfer to that job.O The second transferee to the furnace job, Cecile Brunelle, had been hired only a monthpreviously in January 1961, which would indicate that little or no training was necessaryfor employment on the furnace job.io Jones denied having made this statement to either DeRosla or to HallThis was onoof the few matters about which Jones testified positively. Jones' demeanor on the standas well as the slippery character of many of his answers was such as not to create anyconfidence that the testimony he was giving was true11Hall's testimony in this regard is uncontradicted as Steiner was not called as a wit-nessSteiner's position with Respondent is considered hereinafter12Host's testimony agreed with Hall's except that he testified that he had used a 10-weekperiod instead of the period since January 1, 1960He further testified that on Febru-ary 16 he happened to look up Hall's attendance record in order to determine if Hall wereentitled to the merit increase she had previously requested, that at that time he discoveredher "poor" attendance record, asked Vice President Sauter what he should do, and wastold by Sauter to "get rid" of. HallHowever, Hall's attendance record since January 1,1961, showed that Hall had worked 240 4 hours out of a possible 250 hours, a much betterwork record than that of at least four other employees in the department who not onlywere not discharged but who were, in fact, granted merit increases. It is also notablethat Respondent made no attempt by the introduction of Hall's work record prior toJanuary 1, 1961, to substantiate Host's claim in his testimony that Hall had missed some40 hours out of 300 working hours. GREENFIELD COMPONENTS CORPORATION487two checks which also paid her in full for services rendered through February 16, ashad been done in the case of DeRosia.Respondent has not offered Hall reinstatement.B. Conclusions1. Interference,restraint,and coercionThe threats made by Foreman Lahey,Larsen,and Jones to the effect that, if theUnion came in, Respondent would close its doors and in one such episode at least,purporting to quote Vice President Sauter to the same effect,clearly constitutedviolations of Section 8(a)( I) of the Act.The Trial Examiner so finds.Although Sauter's similar comment to DeRosia at the time of her hire is onlyevidence of Respondent'sumon animus and not an unfair labor practice becauseof the 6 months' limitation of Section 10(b) of the Act, that credited evidence doestend to corroborate the fact that the foremen above did in fact make the statementsattributed to them.In addition,Larsen's statement to the effect that the Respondent knew what wasgoing on in union matters because some employee was reporting to it and Lahey'sremark that he knew which employees were for or against the Union also tended tocoerce the employees by indicating that Respondent had the union activities of itsemployees under surveillance.Accordingly,the Trial Examiner finds that theseremarks also constituted violations of Section 8(a)(1) of the Act.Respondent'smain defense to all these charges was that it had no knowledge ofany union activities among its employees until the day after the discharges of DeRosiaand Hall on February 16, 1961.The testimony of Supervisors Host, Jones, Larsen,and Lahey effectively disproved this contention as did Sweeney'sown testimonyregarding his conversation with the Greenfield businessman about the number ofquestions being asked by Organizer Harley.Under this testimony the Trial Examinermust find that Respondent not only had knowledge of the union activities going onin its plant long prior to February 16, 1961,but also, in the words of Host, "kepthis eyes and ears open"for the same ever since early 1960.We come now to the question of the general 10-cent wage increase granted byRespondent to its employees on July 1, 1960, and to the merit wage increases grantedby Respondent from October 1960 and thereafter through May 1961.Although dueto Section 10(b) of the Act the general 10-cent wage increase of July 1, 1960,cannot be found to be an unfair labor practice,the increase was granted by theRespondent at the time the Union was known to be making progress in its organiza-tional campaign among Respondent's employees and due to the timing of the increaserather effectively halted that campaign at least temporarily.Itmust also be notedin this connection that this general 10-cent wage increase came contemporaneouslywith the time when Respondent's business became so poor as to require Respondentto lay off all the assembly department employees except DeRosia and Hall, whichseems an unusual time for the granting of a general wage increase.Respondent also had the practice of granting individual merit increases of 5 and10 cents per hour but so far as this record shows this practice was seldom, if ever,used prior to the general increase of July 1, 1960, nor was it used at all during thequiescent period from July to October 1960 in the Union's campaign.But therecord shows that these so-called merit increases came into use at the time the unioncampaign was reactivated in October and also increased in proportion as the cam-paign itself progressed until in February 1961 at a time when the Union had over50 percent of the employees signed to cards authorizing the Union to bargain ontheir behalf when Respondent increased the number of these merit increases to 22or approximately one-third of Respondent's then working force.By May 1961,Respondent had granted approximately as many merit increases as there were em-ployees in the plant.The timing and the'number of these merit increases would indicate that Respondentwas making use of them in order to hamper,delay, or kill the organizational attemptof the Union.For instance,five girls were given these so-called merit increases theweek following the discharges of DeRosia and Hall and Foreman Lahey toldemployee Allen that he hoped she was not for the Union inasmuch as he had doneso much for her and was giving her a 5-cent merit increase the following week.Hence the Trial Examiner believes and,therefore,finds that Respondent was inter-fering with,restraining,and coercing its employees into abandoning the Union bythe judicious granting of these merit increases,all in violation of Section 8(a)(1) ofthe Act. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The dischargesAs found above DeRosia and Hall were two of the three most active employeesin the plant on behalf of the Union, the third being Luvycie Weld.On one occasionabout the time of her discharge DeRosia had approached Steiner and solicited hissignature on a union authorization card while on another such occasion DeRosia'shuband and Union Organizer Murdock had similarly approached Steiner at his homefor a similar purpose.Even if not technically a supervisor, Steiner was one of thehighest paid employees at Respondent's plant at $1.92 cents per hour.AfterDeRosia's discharge Foreman Jones told employee Weld that the visit of DeRosia'shusband and Murdock to Steiner was the thing which had caused her discharge.Barbara Hall was known by Respondent to be DeRosia's best friend as well asan ardent union advocate and, therefore, suspect in Respondent's eyes.Theprima faciecases of discriminatory discharge proved by the General Counselwere strengthened by the almost absurd and, in fact, mendacious reasons put forthby Respondent as the real cause of the discharge in each of these cases.In the DeRosia case, Sweeney acknowledge that Foreman Host had been unableto see any blow to plant morale by permitting DeRosia to transfer from the furnacejob to assembly work with which she was equally familiar or in DeRosia's taking a"demotion" or in the loss of money in the training of DeRosia for the furnace job.The facts prove Host to be right.The furnace job at most paid only 5 cents moreper hour than assembly work. In addition it is undenied that Host told DeRosiathat she would not have to take a 5-cent cut because of the transfer as she had amerit increase coming to her which would equalize the transfer.The claim of thenecessity of long training to handle the furnace job was effectively disproved by the,transfer of Cecile Brunelle to the furnace job as Brunelle was first hired by Re-.spondent in January 1961. In addition Sweeney who saw a blow to plant moralein the transfer of DeRosia from the furnace job could see none in the subsequenttransfers of Ann Budrewicz and Cecile Brunelle back to assembly work from thesame furnace job.Furthermore, Sweeney brushed aside DeRosia's claim that thejob was inflaming a prior physical arm injury without even an investigation thereof.And then, in order to complete the discharge, Sweeney refused DeRosia's offer toreturn to the furnace job.Obviously he did not wish to retain DeRosia as anemployee and was using the transfer as a pretext for the discharge.Respondent's excuse for discharging Hall is, if anything, even more transparent.According to Respondent, Hall was fired for missing some 40 out of some 300hours during a 10-week period.Respondent failed to prove this claim whereasthe record does show that from January 1 to February 16, 1961, Hall had lost onlysome 9 out of approximately 250 hours. The record further shows that at leastfour employees with much worse absentee records than Hall's not only were notdischarged by Respondent but were, on the other hand, recipients of merit increasesat or about this same time.Obviously, Respondent had some other reason thanalleged absenteeism for wanting to be rid of Hall as an employee and, therefore,thismendacious excuse tends to strengthen the General Counsel'sprima facieofdiscrimination in the Hall discharge.Accordingly, the Trial Examiner must find that Respondent discharged NormaDeRosia and Barbara Hall on February 16, 1961, because of their activities onbehalf of the Union and in order to discourage membership and activities on theUnion's behalf in violation of Section 8(a) (3) and (1) of the Act.C. The refusal to bargain1.Appropriate unit and majorityAt the hearing the parties agreed that a production and maintenance unit wasthe appropriate unit for the purposes of collective bargaining.Exclusive of DeRosiaand Hall whose inclusion or exclusion from the unit was dependent upon whetherthey were discharged discriminatorily or for cause, the parties agreed that therewere 76 employees in the appropriate unit on February 20, 1961, the critical dateherein.The parties also agreed that, in addition to DeRosia and Hall, there werethree other employees whose inclusion or exclusion from the unit was in disputebetween the parties, to wit, Paul Steiner, Charles Jones, and Robert Bostley, due tothe nature of their employment with Respondent.Bostley, a high school graduate, was a full-time employee of Millers Falls Companylocated in Greenfield.Respondent paid him a salary of $15 per week to comeintoRespondent's plating department after working hours and test the chemicalsolutions which Respondent was using in its plating operations. In the 21 weeksfrom January 1 to May 20, 1961, Bostley worked for Respondent less than 3 hours GREENFIELDCOMPONENTS CORPORATION489per week during 17 weeks. In the other 4 weeks he worked 6 hours during I and 4hours during the remaining 3 weeks.His only job is to test the solutions in useand to report his findings to the plating room foreman.These facts show that Bostley is at most a part-time specialized employee with noconnection or community of interest with the production and maintenance em-ployees and whose interest was divorced and different from those of the productionand maintenance employees with whom he has no contact.Therefore, Bostleyshould be excluded from the appropriate unit.Paul Steiner had the duty of maintaining Respondent's five or six welding ma-chines and seeing to it that the products from those machines were correct togetherwithmaking the necessary machine adjustments so that the products would becorrect.Approximately eight girls operated these machines so maintained andadjusted.Until December 9, 1960, Steiner was the most experienced man on thissecond shift (3 p.m. to 11 p.m.) in the assembly department but on that day Re-spondent posted a notice stating in part, "Ervin Price is officially plant foremanfor nights" although from August 1960 up until that time Price had been learningthe business in part, at least, from Steiner.According to Sweeney, Steiner didnot have the authority to "assign work" but "well, he may pass out the work(to the eight girls) because he would have to set a machine up should a job change."Otherwise, according to Sweeney, Steiner only does "as he was instructed by" Price,the night foreman.Steiner was paid $1.50 per hour whereas the other assemblydepartment employees were paid from $1.05 to $1.25, according to Sweeney.Although the question is far from clear of doubt, the Trial Examiner will holdthat, in the absence of any further evidence as to Steiner's actual duties and re-sponsibilities, that Steiner was not on February 20, 1961, a supervisor within themeaning of the Act.13As found heretofore Ervin Price was, according to the announcement of December9, 1960, "officially plant foreman for nights" over some 25 employees working on2 floors of Respondent's plant.According to Sweeney, Price was the only supervisoron duty at the plant after 5 p.m.-the other foreman and officials having gone homeat that time for dinner and the night. Sweeney maintained at the hearing thatthese foremen, including Allen Host, foreman of the sealing room, remained incharge of the plant even though absent therefrom.On the other hand Host deniedthat he was still in charge during his absence from the plant.The sealing room where the furnace is is located downstairs where Price spentlittle, if any, of his time.Working downstairs in the sealing (furnace) departmentwere eight or nine women employees plus Charlie Jones.Admittedly Jones wasin charge of the furnaces in the absence of Host for the reason that on the secondshift Jones was the only person in the plant who knew anything about said furnaces.If anything went wrong with the furnaces at night, Jones was under instructionto fix them if he could or otherwise to get in touch with Foreman Host. AlthoughRespondent maintained that Jones was not a supervisor, he was required by Re-spondent to report early every afternoon to receive whatever instructions Host mighthave for the second shift before Host left the plant for the night.According toboth Host and Jones, these were detailed instructions regarding the product to beproduced that night and which employee was to produce it.According to thesame two witnesses, whenever anything new or different came up during the shiftregarding the personnel, such as sickness and the like, Jones was under instructionsto consult Price which seems to have been Price's only connection with this sealingdepartment.Jones, however, was responsible for the quantity and quality of pro-duction of the second shift.Although he claims he did not keep production recordsJones admitted that he just "transfers" certain data from the employees' time slips"onto the paper for Allen Host."Host had previously acknowledged that these werehis production records.The facts show that, when DeRosia asked for a transfer from the furnace job,she asked Jones to see Host about permitting her to transfer and that thereafterJones transferred DeRosia to inspection or assembly work and transferred AnnBudrewicz to DeRosia's former job on the furnace.At that time Jones told DeRosiathat, as she had a merit wage increase due her at that time, Respondent would notreduce her wages 5 cents because of her transfer.On two other occasions in themonth of February prior to February 16, 1961, when employee Amelia Bessettecomplained to Jones that she could not assemble NPN headers or square headersbecause doing so made her nervous or tired her eyes, Jones transferred Bessette toother assembly work without securing permission from either Host or Price.OnFebruary 14, Hall notified Jones that she would be late the following day and"Prior to the hearing,Respondent admittedly had made Steiner intoa de luresupervisor. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived permission from him to do so without consultation with Host.Further,when Hall found that she was not going to be able to get to work on February 15,she telephned Steiner at the plant who promised to relay that information for herto Jones.When employees in the sealing room loafed or became quarrelsome, itwas Jones'duty to straighten them out which he did without help from Host orPrice.After employee Weld had been in two "scraps,"Jones warned her that, ifshe engaged in another,"you get it."When employees on the second shift soughtwage increases,they asked Jones for the same..Obviously the employees on thatshift recognized Jones as their supervisor.In other words on the second shift in the sealing department Jones was performingthe duties of a supervisor under instructions from Host.Of course,if anythingabnormal occurred during the shift which Jones did not feel capable of handlingby himself, he would call Host at home for further instructions or help.But thefact remains that on the second shift in the sealing department Jones was the onlyperson with knowledge enough and authority to run the department on behalf ofRespondent.As shown above this recognized by all the employees as well as byPrice.IfRespondent's contention that Jones was not a supervisor is true eventhough Respondent admits that Jones was responsible for the quantity and qualityof the production on that shift,then we reach the anomalous situation where thesealing department,Sweeney considered to be the basis for his whole plant opera-tions, was operating at night after 5 p.m. when Host went home without supervision.In its brief Respondent made much of the fact that Jones never attended fore-men's meetings which were held on Tuesday evenings.This argument proves only.that one man cannot be in two places at one time.The furnace operation is suchas to require the presence of a supervisor at all times.And these foremen's meet-ingswere always held at the time Jones was attending the furnace.Ergo Jonescould not attend.The facts prove and,therefore,the Trial Examiner finds that Charlie Jones wasin fact a supervisor within the meaning of the Act and,therefore,must be excludedfrom the appropriate unit.Consequently the number of employees in the appropriate unit here on February20, 1961, was 79, consisting of the 76 employees the parties agreed upon plusDeRosia, Hall, and Steiner.General Counsel has presented in evidence here cards authorizing the Union toact as the bargaining representative signed by 42 individual employees in the appro-priate unit as of February 20, 1961, the day on which the Union made its requestfor recognition.Of these Respondent in its brief contends that 16 must be rejected in any compu-tation of the majority because 8 were signed in May or June 1960, and were,there-fore, "stale,"7 were executed but the date thereon was not filled in by the employeeexecuting the same although in most of these cases the date was added by theindividual,Weld, who received the card and added the date at that time, and the16th was a card signed"Elenor Kent"and witnessed by General Counsel's witnessSabelowski.On the question of staleness Respondent in its brief citesThe Grand Union Com-pany,122 NLRB 589, as authority for its contention.This case is inapposite forin theGrand Unioncase the decision shows that it was not the passage of time or"staleness"but the fact that the five employees whose cards were in question testifiedpositively at the hearing that they did not want the union to represent them in andduring the second and current organizational campaign there at issue.In the instantcase none of the eight employees involved so repudiated their signed authorizationseven though at least two of them were witnesses for the General Counsel.Therecord fails to disclose that any of them were unavailable to testify if as a matterof fact they had wished to repudiate their signed authorization cardsUnder thesecircumstances the burden was on Respondent to produce the repudiation of thepresumption of the continuation of the authority from the execution thereof aswas, in fact,done in theGrand Unioncase.Respondent maintained in its brief that these cards could not be counted becausethe employees signing same did not fill in the date thereon.However, in each in-stance there was credited testimony that each of these cards was executed prior tothe critical date.Respondent further contends that the second seven cards should not be countedbecause the employees"thought" they were signing cards in order to secure an elec-tion in the plant.Factually this is not so.But the short answer to the argumentis that the wording on the card,which the employees read. showed clearly that theywere authorizing the Union to bargain on their behalf.For the purpose of deter-mining majority representation,unionmembership is immaterial.Accordingly,the Trial Examiner finds that these seven cards are valid authorizations. GREENFIELD COMPONENTS CORPORATION491The last card about which Respondent complains is that bearing the written sig-nature "Elenor Kent," a card which Nina Sabelowski testified she saw employeeEleanor Kent execute 14Obviously the spelling of the name Eleanor on the card was incorrect althoughthe handwriting is similar to admitted authentic signatures of Eleanor KentNinaSabelowski appeared to be an honest witness.However, the Trial Examiner isgoing to make no finding in regard to the authenticity of this card as it is unnecessaryunder the facts here.Not counting the Kent card, the facts show that on February 20, 1961, the Unionhad 41 validly executed collective-bargaining authorizations out of the 79 employees(including Kent and Steiner as well as DeRosia and Hall) in the appropriate unit.and was, therefore, the authorized bargaining representative of the employees inthe appropriate unit on February 20, 1961, and thereafter.The Trial Examiner sofinds.2.Request for recognitionOn February 20, 1961, Union Field Organizer William F. Murdock telephonedPresident Sweeney at Respondent's plant and, after being informed by Sweeneythat the discharges of DeRosia and Hall were an internal corporate matter which,he would not discuss with an outsider, told Sweeney that the Union represented amajority of the Respondent's employees and requested recognition for the purposesof collective bargaining together with an offer to prove such majority by way of acard check. Sweeney requested that this demand be put in writing so that Respondentcould consider same.On February 20, 1961, over the signature of W. F. Murdock the Union notifiedRespondent by letter in pertinent part as follows:As requested by you during our telephone conversation of February 20, Ihereby notify you formally that a majority of the production employees ofGreenfield Components Corporation have designated the United Electrical,Radio and Machine Workers of America as their representative for collectivebargaining purposes.I further request that you meet with representatives of your employees andthe Union for the purpose of negotiating an agreement covering wages, hours,and other conditions of employment.Ioffer to submit evidence, to an impartial and qualified third party agreedupon between us, of a majority designation by your employees.By letter dated February 24, 1961, over the signature of Francis J. Sweeney.aspresident of Respondent, Respondent notified the Union as follows:This will acknowledge your letter dated February 20, 1961.It is the position of Greenfield Component's Corporation that unless anduntil your union has been duly certified by the National Labor Relations Boardas the bargaining representative of the employees at our plant, that companywill not meet with your representatives for the purpose of negotiating a contract.Subsequently Respondent has failed to retreat from the position taken in its letter.Accordingly, the Trial Examiner must find that the Respondent refused to recog-nize and bargain with the Union as the bargaining representative of Respondent'semployees in the appropriate unit on and after February 20, 1961, although theUnion was at that time the representative of a majority of Respondent's employeesin the appropriate unit and at all times thereafter.Consequently on and afterFebruary 20, 1961, Respondent has failed and refused to bargain with said Union assuch authorized collective-bargaining representative of its employees in violation ofSection 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.14 Eleanor Kent herself was unavailable at the time of the hearing and, therefore, didnot testify 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt having been found that the Respondent discriminated in regard to the hire andtenure of employment of Norma DeRosia and Barbara Hall by discharging eachof them on February 16, 1961, and thereafter not reinstating them, the Trial Ex-aminer will recommend that the Respondent make each of them whole for anyloss of pay she may have suffered by reason of said discrimination against her bypayment to her of a sum of money equal to that which she would have earned as,wages from the date of the discrimination against her to the date of her reinstate-ment less her net earnings during such period in accordance with the formula setforth in F. W.Woolworth Company,90 NLRB 289.Ithaving further been found that on February 20, 1961, and at all times there-after,Respondent has refused to bargain collectively with United Electrical, Radioand Machine Workers of America as the exclusive bargaining representative ofRespondent's employees in the above-found appropriate unit, it will be recommendedthat the Respondent, upon request, bargain collectively with said Union as suchrepresentative.Because of the variety of the unfair labor practices engaged in by the Respondent,the Trial Examiner senses an attitude of opposition to the purposes of the Act ingeneral, and hence the Trial Examiner deems it necessary to order that the Re-spondent cease and desist from in any manner infringing upon the rights guaranteedin Section 7 of the Act.CONCLUSIONS OF LAW1.The United Electrical, Radio and Machine Workers of America is a labororganization within the meaning of Section2 (5) of the Act.2.By discharging Norma DeRosia and Barbara Hall on February 16, 1961,thereby discriminating in regard to their hire and tenure of employment and dis-couraging union activities among its employees,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.3.All productionand maintenanceemployees of Respondent employed at itsGreenfield plant, exclusive of office clerical employees, guards, professional em-ployees, and all supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within ,the meaning of Section 9(b) of the Act.4.At all timessinceFebruary 20, 1961, United Electrical, Radio and MachineWorkers of America has been, and now is, the exclusive representative of all theemployees in the aforesaid appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By failing and refusing on, and at all times since, February 20, 1961, to bar-gaincollectively with United Electrical, Radio and Machine Workers of Americaas the exclusive representative of the employees in the aforesaid unit, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed to them in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Local Union#469 of the United Association of Journeymen &Apprentices of the Plumbing & Pipe Fitting Industry of theUnited States & Canada, AFL-CIO [Hansberger Refrigera-tion & Electric Co.]andIndependent Contractors Association.Case No. 28-CC-82 (formerly 21-CC-408). January 24, 1962DECISION AND ORDEROn June 29, 1961, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in unfair labor practices and recommending135 NLRB No. 51.